Citation Nr: 9907231	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-02 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan




THE ISSUES

Entitlement to restoration of the 100 percent disability 
evaluation for fourth cranial nerve paralysis secondary to 
trauma, with diplopia.

Entitlement to restoration of special monthly compensation 
under 38 U.S.C.A. § 1114(l) (West 1991) and 38 C.F.R. 
§ 3.350(b) (1998) on account of blindness in both eyes with 
5/200 visual acuity or less.

Entitlement to restoration of basic eligibility to 
educational benefits for dependents under 38 U.S.C. Chapter 
35.




REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
December 1972.

This appeal arises from a June 1996 rating decision that 
determined that there was clear and unmistakable error in a 
February 1996 hearing officer's decision that found that the 
veteran was entitled to a 100 percent disability evaluation 
for fourth cranial nerve paralysis secondary to trauma, with 
diplopia, special monthly compensation under 38 U.S.C.A. 
§ 1114(l) (West 1991) and 38 C.F.R. § 3.350(b) (1998) on 
account of blindness in both eyes with 5/200 visual acuity or 
less, and basic eligibility to educational benefits for 
dependents under 38 U.S.C. Chapter 35.

The veteran, in his substantive appeal, has raised the issue 
of special monthly compensation based on the need for regular 
aid and attendance.  His representatives have raised the 
issue of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (1998) for the veteran's fourth cranial nerve 
paralysis secondary to trauma, with diplopia.  These issues 
have not been adjudicated and are referred to the Regional 
Office (RO) for appropriate action.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  There was no tenable basis for the February 1996 rating 
decision which granted a 100 percent disability evaluation 
for fourth cranial nerve paralysis secondary to trauma, with 
diplopia, special monthly compensation under 38 U.S.C.A. 
§ 1114(l) and 38 C.F.R. § 3.350(b) on account of blindness in 
both eyes with 5/200 visual acuity or less, and basic 
eligibility to educational benefits for dependents under 
38 U.S.C. Chapter 35.


CONCLUSION OF LAW

The rating decision dated in February 1996 granting a 100 
percent disability evaluation for fourth cranial nerve 
paralysis secondary to trauma, with diplopia, special monthly 
compensation under 38 U.S.C.A. § 1114(l) and 38 C.F.R. 
§ 3.350(b) on account of blindness in both eyes with 5/200 
visual acuity or less, and basic eligibility to educational 
benefits for dependents under 38 U.S.C. Chapter 35, was 
clearly and unmistakably erroneous.  38 U.S.C.A. §§ 1114(l), 
1155, 3501(a)(1), 5107 (West 1991); 38 C.F.R. §§ 3.105(a), 
3.350(b), 4.84a and Diagnostic Codes 6074 and 6090 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking restoration of a 100 percent 
disability evaluation for fourth cranial nerve paralysis 
secondary to trauma, with diplopia, special monthly 
compensation under 38 U.S.C.A. § 1114(l) and 38 C.F.R. 
§ 3.350(b) on account of blindness in both eyes with 5/200 
visual acuity or less, and basic eligibility to educational 
benefits for dependents under 38 U.S.C. Chapter 35.  The 
question for consideration is not whether the evidence of 
record supports a grant of a 100 percent disability 
evaluation for fourth cranial nerve paralysis secondary to 
trauma, with diplopia, special monthly compensation under 
38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) on account of 
blindness in both eyes with 5/200 visual acuity or less, and 
basic eligibility to educational benefits for dependents 
under 38 U.S.C. Chapter 35.

Rather, the question to be resolved by the Board is whether, 
based upon the entire evidence of record, the February 1996 
decision granting this benefit was clearly and unmistakably 
erroneous.  The Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

38 C.F.R. § 3.105(a) provides, in pertinent part, that 
previous determinations which are final and binding, 
including decisions of degree of disability, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.

In Russell v. Principi, 3 Vet. App. 310, 313 (1992), the 
parameters of 38 C.F.R. § 3.105(a) were defined.  In order 
for there to be clear and unmistakable error there must have 
been an error in the prior adjudication of the claim.  Either 
the correct facts, at they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at that time were incorrectly applied.

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Even where the premise of the error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40 (1993).

The relevant evidence begins with the veteran's April 1993 
claim for an increased evaluation for his service-connected 
fourth cranial nerve paralysis secondary to trauma, with 
diplopia, which was then rated as 10 percent disabling.  A VA 
examination was conducted in June 1993 and at this time he 
complained of difficulty tracking and focusing, especially at 
near when reading.  On examination, his acuities at distance 
were 20/20 in the right eye and 20/25 in the left eye.  His 
acuities at near were 20/60 in the right eye and 20/20 in the 
left eye.

Extraocular muscle function exhibited difficulty with fusion 
in most fields of gaze.  The veteran was able to elicit 
single vision in all fields of gaze, but his fusional system 
was stressed by evidence of his unsteady fixation in all 
primary fields of gaze.  Testing revealed approximately 25 to 
30 prism diopters of exophoria in primary gaze at distance 
with a 5 prism diopter vertical component.

In a June 1993 rating decision, the disability evaluation was 
continued at 10 percent.  The veteran submitted a notice of 
disagreement in June 1994 and included a May 1994 statement 
from David J. Barrett, M.D.

In the May 1994 statement, Dr. Barrett related that he 
examined the veteran that month and found a 25 diopter 
exotropia and a 10 diopter right hypertropia.  Corrected 
visual acuity was 20/20 in the right eye and 20/40 in the 
left eye.  It was noted that the veteran's exotropia had 
increased significantly since the 1972 head injury and that 
he currently was not compensating well with his glasses and 
was bothered by both double vision and his ability to only 
read with one eye.

In a December 1994 statement Dr. Barrett again reported the 
findings made on the May 1994 examination of the veteran and 
noted that the veteran had complained of a decreasing ability 
to use both eyes together and had frequent episodes of double 
vision both at distance and at near.  It was indicated that a 
motility examination had revealed a 25 diopter exotropia and 
a 10 diopter right hypertropia in primary gaze.

A hearing on appeal was conducted in February 1995.  At this 
time the veteran testified that he could read only using his 
left eye as his right eye would not track.  He indicated that 
he must refocus and it took several seconds to do so when he 
looked in a different direction.  He related that his visual 
impairment problems were getting worse.

Another VA examination was conducted in May 1995.  At this 
time the veteran complained of double vision.  The right eye 
uncorrected visual acuity was counting fingers at four feet 
at distance and at near was 20/100.  The best right eye 
corrected visual acuity was 20/20 at distance and 20/20 at 
near.  The left eye uncorrected visual acuity was counting 
fingers at four feet at distance and at near was 20/100.  The 
best left eye corrected visual acuity was 20/30 at distance 
and 20/30 at near.  It was noted that the veteran had 
diplopia.  He had 45 to 40 prism diopters of exophoria with 
an 8 prism vertical deviation.  As for visual fields, all 
findings were normal.  The diagnosis was diplopia secondary 
to acquired fourth nerve which the veteran received probably 
after head trauma in 1972.  It was noted that the fourth 
nerve was probably not correctable with prisms or other 
optical devices.

An examination to chart the areas of the veteran's diplopia 
was conducted by the VA in January 1996.  Following 
completion of this examination, the hearing officer who had 
presided at the February 1995 hearing on appeal, entered a 
decision dated in February 1996 which granted a 100 percent 
disability evaluation for fourth cranial nerve paralysis 
secondary to trauma, with diplopia, special monthly 
compensation under 38 U.S.C.A. § 1114(l) and 38 C.F.R. 
§ 3.350(b) on account of blindness in both eyes with 5/200 
visual acuity or less, and basic eligibility to educational 
benefits for dependents under 38 U.S.C. Chapter 35.  

In the reasons and bases portion of the February 1996 
decision, the hearing officer stated that the report of VA 
examination of January 1996 had shown that the veteran had 
diplopia from 0 degrees to 60 degrees in all quadrants of 
both eyes.  It was then stated that this equated to a visual 
acuity of 5/200 degrees, bilaterally.  Also noted were the 
findings made on motility examination by Dr. Barrett, the 
findings made on the June 1993 VA examination pertaining to 
the veteran's unsteady fixation in all primary fields of gaze 
and the findings made on the May 1995 VA examination 
pertaining to the veteran's diplopia and visual acuity.  The 
hearing officer, in the rating decision, indicated that the 
veteran's fourth cranial nerve paralysis secondary to trauma, 
with diplopia, was being rated under Diagnostic Code 6090.

The following month, the RO, in a rating decision, proposed 
that the disability evaluation for the veteran's fourth 
cranial nerve paralysis secondary to trauma, with diplopia, 
be decreased to 30 percent with no special monthly 
compensation entitlement or basic eligibility to educational 
benefits for dependents under 38 U.S.C. Chapter 35.  After 
noting that the January 1996 VA examination had shown 
diplopia of each eye in the central 20 degrees of visual 
acuity, it was stated that under Diagnostic Code 6090 such 
diplopia was to be rated as a visual acuity of 5/200.

In the proposed rating decision, it was pointed out under 
Note (2) following Diagnostic Code 6090, ratings provided 
under that Diagnostic Code will be applied to only one eye.  
The proposed rating decision found that there had been clear 
and unmistakable error in the February 1996 decision, as the 
hearing office had applied the ratings provided under 
Diagnostic Code 6090 to both of the veteran's eyes.  The 
proposed rating decision was implemented in a rating decision 
dated in June 1996.

A hearing on appeal was conducted in September 1996.  At this 
time the veteran testified that he is unable to read for 
great periods of time due to difficulties in focusing.  He 
indicated that the picture he saw moved and it was fatiguing 
to make the picture hold still.

Two conclusions which may readily be drawn from the current 
record are as follows: 1) The hearing officer increased the 
veteran's disability evaluation for fourth cranial nerve 
paralysis secondary to trauma, with diplopia, from 10 percent 
to 100 percent by applying Diagnostic Code 6090 erroneously 
and, as a result of this determination, also granted special 
monthly compensation under 38 U.S.C.A. § 1114(l) and 
38 C.F.R. § 3.350(b) on account of blindness in both eyes 
with 5/200 visual acuity or less, and basic eligibility to 
educational benefits for dependents under 38 U.S.C. Chapter 
35, and 2) based upon the evidence of record the veteran was 
only entitled to a 30 percent disability evaluation under 
Diagnostic Code 6074 for fourth cranial nerve paralysis 
secondary to trauma, with diplopia.

Diagnostic Code 6090 does provide that where there is 
diplopia in the central 20 degrees of the eye, the equivalent 
visual acuity is 5/200.  However, Note (2) following 
Diagnostic Code 6090, specifically states that the ratings 
for diplopia will be applied to only one eye.  Ratings will 
not be applied for both diplopia and decreased visual acuity 
or field of vision in the same eye.  When diplopia is present 
and there is also ratable impairment of visual acuity or 
field of vision of both eyes the diplopia ratings will be 
applied to the poorer eye while the better eye is rated 
according to the best corrected visual acuity or visual 
field.

While the veteran has contended that he is being penalized 
and not justly compensated because of the way the ratings are 
currently written and that the rating does not accurately 
reflect all the elements of his disability, it. should first 
be emphasized that both the RO and the Board are bound by the 
law and regulations as written.  Although his representative 
asserts the February 1996 decision by the hearing officer was 
based not on the rating schedule but on the actual severity 
of the veteran's diplopia so that the veteran therefore met 
the requirements for an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1), this argument is without merit as an 
award based upon the aforementioned regulation would have 
required the authorization of the VA Under Secretary for 
Benefits or the Director, Compensation and Pension Service.

The regulatory provisions were incorrectly applied and, but 
for this error of law, reasonable minds can not differ that 
the result would have been manifestly different but for this 
error.  The Board finds that there was no tenable basis for 
the February 1996 rating decision that found that the veteran 
was entitled to a 100 percent disability evaluation for 
fourth cranial nerve paralysis secondary to trauma, with 
diplopia, special monthly compensation under 38 U.S.C.A. 
§ 1114(l) and 38 C.F.R. § 3.350(b) on account of blindness in 
both eyes with 5/200 visual acuity or less, and basic 
eligibility to educational benefits for dependents under 
38 U.S.C. Chapter 35.

As the veteran has diplopia in both eyes, and the poorer eye, 
the right eye has diplopia in the central 20 degrees, under 
Diagnostic Code 6090, it is to be rated with an equivalent 
visual acuity of 5/200.  Pursuant to Note(2), the left eye is 
rated according to the best corrected visual acuity or visual 
field.  While the visual field of the left eye was found to 
be normal, the best corrected visual acuity, as was shown on 
examination of the veteran by Dr. Barrett, was 20/40.  Under 
Diagnostic Code 6074, where vision in one eye is 5/200, and 
the best corrected visual acuity in the other eye is 20/40, a 
30 percent disability evaluation is for assignment.

As the February 1996 rating decision was clearly and 
unmistakably erroneous, and was properly amended by the 
decision entered by the RO in March 1996, restoration of the 
100 percent disability evaluation for fourth cranial nerve 
paralysis secondary to trauma, with diplopia; special monthly 
compensation under 38 U.S.C.A. § 1114(l) and 38 C.F.R. 
§ 3.350(b) on account of blindness in both eyes with 5/200 
visual acuity or less; and basic eligibility to educational 
benefits for dependents under 38 U.S.C. Chapter 35, are 
denied.  38 U.S.C.A. §§ 1114(l), 1155, 3501(a)(1), 5107; 
38 C.F.R. §§ 3.105(a), 3.350(b), 4.84a and Diagnostic Codes 
6074 and 6090.


ORDER

Entitlement to restoration of the 100 percent disability 
evaluation for fourth cranial nerve paralysis secondary to 
trauma, with diplopia, is denied.

Entitlement to restoration of special monthly compensation 
under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) on 
account of blindness in both eyes with 5/200 visual acuity or 
less, is denied.


Entitlement to restoration of basic eligibility to 
educational benefits for dependents under 38 U.S.C. Chapter 
35, is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

